Exhibit 5600 Cox RoadGlen Allen, VA23060Telephone: (804) 267-8000Fax: (804) 267-8466Website: www.landam.com FOR IMMEDIATE RELEASE Bill Evans Peter Habenicht July 29, 2008 EVP – Chief Financial Officer VP – Corporate Communications Phone: (804) 267-8114 Phone: (804) 267-8723 bevans@landam.com phabenicht@landam.com LANDAMERICA REPORTS SECOND QUARTER2008 RESULTS Dividend Reduced to Preserve Capital RICHMOND, VA - LandAmerica Financial Group, Inc. (NYSE: LFG) announces operating results for the second quarter and six months ended June 30, 2008. Second Quarter 2008 Second Quarter2007 (In millions, except per share data) Total revenue $ 712.4 $ 1,005.0 Net (loss) income $ (50.0 ) $ 7.9 Net (loss) income per diluted share $ (3.29 ) $ 0.42 Six Months 2008 Six Months 2007 (In millions, except per share data) Total revenue $ 1,398.8 $ 1,953.6 Net (loss) income $ (74.2 ) $ 12.6 Net (loss) income per diluted share $ (4.88 ) $ 0.68 “Adverse claims development from past periods has masked the significant cost reductions we have achieved over the past six quarters leading to a disappointing bottom line,” said Chairman and Chief Executive Officer Theodore L. Chandler, Jr.“Excluding the increase in the claims provision for past periods, our results for the quarter were in line with our expectations in the persistently difficult conditions of this real estate market.We are also encouraged to see improvement in our national market share, based on title premiums, by approximately 60 basis points for first quarter 2008 over first quarter 2007.” “We have clearly demonstrated our ability to take out significant costs while improving our competitive position,” said Chandler.“Many of these cost reductions are redundancy eliminations and one-time consolidations taken as we implement our transformative strategies which we do not expect to add back when the market improves.For capital preservation purposes in this severe cyclical downturn, we have reduced our quarterly dividend to $0.05 per share.
